           Case 2:17-cv-00050-cr-jmc Document 4 Filed 01/12/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                                   FOR THE                                202! JAM I 2 PM f.t: 22
                             DISTRICT OF VERMONT

UNITED STATES OF AMERICA                         )
                                                 )
      v.                                         )      Case No. 5: 10-cr-88
                                                 )
DAVID BAEZ GARCIA                                )

                    OPINION AND ORDER
 ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION,
 DENYING DEFENDANT'S AMENDED § 2255 PETITION AND MOTION FOR
           RESTORATION OF APPELLATE RIGHTS, AND
          DENYING A CERTIFICATE OF APPEALABILITY
                   (Docs. 648, 668, 671, & 688)
      This matter came before the court for a review of the Magistrate Judge's August
24, 2020 Report and Recommendation ("R & R") (Doc. 688), recommending that the
court deny the initial and amended 28 U.S.C. § 2255 petitions filed by Defendant David
Baez Garcia in which he seeks a reduction of his below-Guidelines sentence of 204
months imprisonment based on his claims of ineffective assistance of counsel. (Docs.
648, 668.) The Magistrate Judge further recommended that the court deny Defendant's
motion for restoration of his appellate rights, which Defendant contends is warranted
because his counsel provided ineffective assistance by advising him "he could not file a
direct appeal." (Doc. 671 at 1.) The government opposes the motions. In March of 2020,
Defendant's trial attorneys, David J. Williams, Esq. and Brooks G. McArthur, Esq., filed
affidavits addressing Defendant's arguments. Neither party has filed an objection to the
R & R, and the time to do so has expired.
      Defendant is self-represented. The government is represented by Assistant United
States Attorney Nathanael T. Burris.
      A district judge must make a de novo determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401,405 (2d Cir.
1999). The district judge may accept, reject, or modify, in whole or in part, the findings
          Case 2:17-cv-00050-cr-jmc Document 4 Filed 01/12/21 Page 2 of 3




or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(l); accord Cullen,
194 F.3d at 405. A district judge, however, is not required to review the factual or legal
conclusions of the magistrate judge as to those portions of a report and recommendation
to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).
       In his thorough twenty-six page R & R, the Magistrate Judge carefully considered
Defendant's claims and correctly concluded that "a defendant who explicitly tells his
attorney not to file an appeal plainly cannot later complain that, by following his
instructions, his counsel performed deficiently." Roe v. Flores-Ortega, 528 U.S. 470,477
(2000) (emphasis in original). Against this backdrop, Defendant cannot claim that
counsel's failure to file an appeal pursuant to his instructions constitutes ineffective
assistance. (Doc. 683 at 1.)
       With regard to Defendant's contention that his counsel was ineffective for failing
to challenge the court's application of the "minor/minimal participant" sentencing
guideline, otherwise known as Amendment 794, the Magistrate Judge properly concluded
that Amendment 794 did not apply because Defendant's role in the drug conspiracy was
not minor or minimal, see Doc. 651 at 117, 121 (adopting the findings of the Presentence
Report that Defendant "was a leader of a criminal activity that involved five or more
participants, or was otherwise extensive," and finding that Defendant was "the kingpin[]"
and was "in charge[]"), and that application of Amendment 794 would not have lowered
Defendant's advisory Guidelines imprisonment range of 360 months to life
imprisonment.
       Finally, the Magistrate Judge correctly determined that the Supreme Court's
holding in Gamble v. United States, 139 S. Ct. 1960 (2019) is inapplicable to this case
because Defendant was not subjected to successive prosecutions by separate sovereigns.
The court finds the Magistrate Judge's conclusions well-reasoned and consistent with the
applicable law.
                                      CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 688), DENIES Defendant's petitions to vacate, set aside, or correct his


                                               2
         Case 2:17-cv-00050-cr-jmc Document 4 Filed 01/12/21 Page 3 of 3




sentence (Docs. 648, 668), DENIES Defendant's motion to restore his appellate rights
(Doc. 671), and DISMISSES his§ 2255 petitions (Docs. 648, 668).
       Pursuant to Fed. R. App. P. 22(b)(l) and 28 U.S.C. § 2253(c)(2), the court
DENIES Defendant a certificate of appealability in this matter because Defendant has
failed to make a substantial showing of the denial of a constitutional right.
SO ORDERED.
                                                                  ~
       Dated at Burlington, in the District of Vermont, this / 2:     day of January, 2021.




                                              3
